JOSEPH, J.,
dissenting
Resisting the almost overwhelming temptation to recite a few of the large number of words, some of them of scientific provenance, that have come to encompass a meaning, scope or understanding which is different from that at their origin, I will simply say that I do not agree that "pasteurization” means only the precise process discovered by Louis Pastern- in about 1865. To be sure, the part of the rule not challenged in this review involves two processes, one of which Pasteur himself would probably not have recognized. Given the broad rule-making power entrusted to the Commission, and the legislature’s failure to define the term, I would uphold the rule.